Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the top portion”, “the tapered portion” and “the bottom portion” in lines 18-20, respectively.  There is insufficient antecedent basis for these limitations in the claim. Please note that these limitations are confusing because it is not clear whether these limitations are referring to the portions of the via hole that were previously claimed in lines 9-13 or to the portions of the conductive material that are formed within the via hole, as recited in lines 16-18. Clarification is required. 
Claims 4 and 5 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff (US 4832788) in view of Yang et al. (US 2020/0091055).
Regarding claim 1, Nemiroff discloses a method, comprising:
[AltContent: textbox (B)][AltContent: ][AltContent: textbox (T)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    812
    700
    media_image1.png
    Greyscale

forming a dielectric layer (15/18) over a conductive line (14) [Figs. 1-2a and col. 2, lines 19-43];
forming a photoresist layer (19) over the dielectric layer [Fig. 2a and col. 2, lines 50-60];

etching the dielectric layer (15/18) to form a via hole (16) in the dielectric layer using the mask feature as an etch mask, such that the via hole has a bottom portion (vertical portion B), a top portion (vertical portion T) over the bottom portion (B), and a tapered portion (16b) between the bottom portion and the top portion, wherein the tapered portion (16b) has a width variation greater than that of the bottom and top portions, the tapered portion (16b) has an inclined sidewall, and the top portion (T) has a sidewall extending upwards (vertical sidewall) from the inclined sidewall of the tapered portion (16b) [Figs. 1(above) and 2e-2g; col. 2, lines 35-42 and col. 3, lines 38-46]; and
filling a conductive material (17) in the via hole to form a conductive via [Fig. 1 and 2h]; such that the conductive via (17) comprises a bottom portion (portion of 17 formed within B), a top portion (portion of 17 formed within T), and a tapered portion (portion of 17 including a tapered sidewall formed within 16b) between the bottom and top portions, wherein the dielectric layer (15) laterally surrounds the top portion (portion of 17 formed within T), the tapered portion (portion of 17 including a tapered sidewall formed within 16b), and a top of the bottom portion (portion of 17 formed within B) [Fig. 1, annotated above]. 
However, Nemiroff does not teach deepening the via hole (16) such that a recess is formed within the conductive line.

Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Nemiroff by deepening the via hole in Nemiroff such that a recess is formed within the conductive line, and wherein the conductive line laterally surrounds the conductive material formed within the as taught by Yang because it helps to increase the contact area of the device [col. 7, lines 20-32]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Regarding claim 5, Nemiroff discloses wherein the mask feature (19) has an outer portion (Top portion) and an inner portion (bottom portion) wider than the outer portion, and the inner portion is in contact with the dielectric layer (15/18) [Fig.2a].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff (US 4832788) in view of in view of Yang et al. (US 2020/0091055), and further in view of Lee (US 2006/0014381).
Regarding claim 4, a further difference between the prior art and the claimed invention is the limitation about a photomask having a light semi-transmissive portion between a light transmissive portion and a light shielding portion.  
Lee further teaches a photoresist layer (22) that is patterned by using a photomask (100) having a light semi-transmissive portion (11) between a light transmissive portion (10) and a light shielding portion (12) [Fig. 3A].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to further modify the combination of Nemiroff and Yang to pattern the photoresist in Nemiroff by using a photomask having a light semi-transmissive portion between a light transmissive portion and a light shielding portion as taught by Lee because the single mask improves the stability of the manufacturing process and prevents damage to underlying layers in the process [paragraph 0013]. In addition, the motivation for further doing so is that the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.



Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please note that the combination of Nemiroff and Yang clearly teaches the argued steps of deepening the via hole to form a recess within the conductive line, and filling a conductive material in the recess such that the conductive line laterally surrounds the conductive material formed within the recess. See Claim Rejections above. Therefore, applicant’s arguments are found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/Primary Examiner, Art Unit 2815